15‐2528‐cv 
Klein v. PetroChina Co. 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the  21st day of March, two thousand sixteen. 

PRESENT:            CHESTER J. STRAUB, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                Circuit Judges. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

JEFFREY KLEIN, SAMUEL AYOUB,  
                     Plaintiﬀs‐Appellants, 

PTR GROUP, JOHAN BROUX, individually and on 
behalf of all others similarly situated,  
                             Plaintiﬀs, 

                                        v.                                                        15‐2528‐cv 

PETROCHINA COMPANY LIMITED, ZHOU JIPING, 
YU YIBO, JIANG JIEMIN, ZHOU MINGCHUN, JIEMIN 
JIANG, HUALIN LI, XINQUAN RAN,                                                                           
                       Defendants‐Appellees. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
FOR PLAINTIFFS‐APPELLANTS:                PHILLIP KIM, Laurence M. Rosen, The Rosen 
                                          Law Firm, P.A., New York, New York. 

FOR DEFENDANTS‐APPELLEES:                 A. ROBERT PIETRZAK, Joel M. Mitnick, 
                                          Eamon P. Joyce, Tom A. Paskowitz, Benjamin 
                                          F. Burry, Sidley Austin LLP, New York, New 
                                          York. 

              Appeal from the United States District Court for the Southern District of 

New York (Ramos, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Plaintiﬀs‐appellants Jeﬀrey Klein and Samuel Ayoub (the ʺInvestorsʺ) 

appeal an August 6, 2015 judgment of the United States District Court for the Southern 

District of New York entered after it dismissed the Investorsʹ claims pursuant to Federal 

Rule of Civil Procedure 12(b)(6).  The Investors do not appeal the merits of that Rule 

12(b)(6) determination:  They contend principally that the district court abused its 

discretion in earlier denying their motion for leave to file a supplemental pleading 

pursuant to Rule 15(d).  We assume the partiesʹ familiarity with the underlying facts, 

procedural history of the case, and issues on appeal.   

              In September 2013, certain investors in defendant‐appellee PetroChina 

Company Ltd. (ʺPetroChinaʺ) brought putative class actions against PetroChina and 

some of its corporate oﬃcers.  After the district court consolidated the cases and 

appointed the Investors as lead plaintiﬀs, they filed an amended complaint alleging that 




                                           ‐ 2 ‐ 
PetroChina and its oﬃcers had engaged in securities fraud by certifying to the Securities 

Exchange Commission (the ʺSECʺ) that it had disclosed ʺany fraud, whether or not 

material, that involves management or other employees who have a significant role in 

[its] internal control over financial reporting,ʺ when in fact it had not disclosed 

widespread corruption, bribe‐taking, and improper self‐dealing by PetroChinaʹs top 

brass.  ECF No. 17, at 12; see 15 U.S.C. § 7241(a)(5)(B) (requiring corporate oﬃcers to 

disclose such fraud in SEC filings).   

              On August 5, 2014, PetroChina moved to dismiss the amended complaint.  

Five days before their opposition to the motion was due, the Investors responded by 

requesting permission to file a second amended complaint.  At an October 23, 2014 

hearing, the district court granted the Investorsʹ motion for leave to amend their 

amended complaint to plead new factual developments concerning ʺadditional 

corruption arrests.ʺ  App. at 13, 26.  The district court did so with the understanding ‐‐ 

made clear on the record ‐‐ that if the newly amended complaint was to be dismissed, 

the dismissal would be ʺwith prejudice.ʺ  Id. at 26.  The Investors then filed a second 

amended complaint that included allegations that several corporate oﬃcers ‐‐ including 

former Chairman and CEO Jiang Jiemin ‐‐ had been arrested and were facing criminal 

charges in the Peopleʹs Republic of China for bribery and corruption.   

              Again, PetroChina moved to dismiss.  By letter dated March 24, 2015 ‐‐ 

just three days before their opposition to the motion was due ‐‐ the Investors moved for 



                                            ‐ 3 ‐ 
leave to file a supplemental pleading outlining the criminal charges against Jiang and 

similar charges or investigations as to other corporate oﬃcers.  At an April 10, 2015 

hearing, the district court denied the motion, and on August 3, 2015, the district court 

dismissed the second amended complaint pursuant to Rule 12(b)(6).  This appeal 

followed. 

              We review a district courtʹs denial of leave to file a supplemental pleading 

for abuse of discretion.  See Quaratino v. Tiﬀany & Co., 71 F.3d 58, 65‐66 (2d Cir. 1995).  

The district court ʺmay, on just terms, permit a party to serve a supplemental pleading 

setting out any transaction, occurrence, or event that happened after the date of the 

pleading to be supplemented.ʺ  Fed. R. Civ. P. 15(d).  As with motions for leave to 

amend pleadings, ʺ[a]bsent undue delay, bad faith, dilatory tactics, undue prejudice to 

the party to be served with the proposed pleading, or futility, the motion should be 

freely granted.ʺ  Quaratino, 71 F.3d at 66 (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).   

              The district court acted within its discretion here.  The district court 

reasoned that the defendants should not have ʺto play whack‐a‐mole with this caseʺ 

ʺevery time someone is indictedʺ and that the new allegations appeared to ʺbe 

duplicative of whatʹs already in the [second amended] complaint.ʺ  App. at 74‐75.  

Indeed, the second amended complaint already detailed specific facts about numerous 

arrests and criminal charges against PetroChina corporate oﬃcers.  The fact that yet 

another corporate oﬃcer was indicted did not meaningfully bolster the Investorsʹ case.  



                                             ‐ 4 ‐ 
Moreover, the request to file a supplemental pleading was made some eighteen months 

after the suit was commenced, after the Investors had already filed and amended their 

pleadings, and after PetroChina had already filed two motions to dismiss.  Finally, the 

district court granted the Investorsʹ leave to file their second amended complaint with 

the understanding that they would not have an opportunity to file yet another pleading.  

The district court therefore did not abuse its discretion, especially in light of our general 

interest to ʺpromote the economic and speedy disposition of the controversy between 

the parties.ʺ  Bornholdt v. Brady, 869 F.2d 57, 68 (2d Cir. 1989).  

              We have reviewed the Investorsʹ remaining arguments and conclude they 

are without merit.  Accordingly, we AFFIRM the judgment of the district court.   

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                              ‐ 5 ‐